WIGGINTON, Judge.
We affirm the trial court’s order denying appellant’s “Motion To Reduce Sentence” as the motion was filed beyond 60 days from the imposition of the sentence and therefore the court was without jurisdiction *323to consider the motion under Rule 3.800(b), Florida Rules of Criminal Procedure. However, we affirm the order without prejudice to appellant’s filing of a Rule 3.800(a) motion raising the appropriateness of the scoring of 200 points for victim injury including any issues which might be argued as to availability of relief on the ground in question. , See and compare, Fennell v. State, 544 So.2d 1017 (Fla.1989); O’Bright v. State, 508 So.2d 385 (Fla. 1st DCA 1987); and Moore v. State, 469 So.2d 947 (Fla. 5th DCA 1985).
SHIVERS, C.J., and WENTWORTH, J., concur.